Quillian, Presiding Judge.
These appeals must be dismissed for failure to comply with the provisions of Code Ann. § 6-701 (a) 2 (A) *215(Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758).
Argued October 12, 1976
Decided October 26, 1976.
Flournoy & Still, Frank W. Virgin, for appellant.
Ronald N. Winston, Drew J. Kovalak, Richard H. Siegel, for appellees.
Amendments offered as applications for immediate review and tendered approximately three months after the expiration of the time for filing such applications do not serve to revive these invalid appeals.

Appeals dismissed.


Marshall and McMurray, JJ., concur.